PER CURIAM.
This is an appeal from an order denying a motion to vacate a judgment and sentence of imprisonment. In the year 1946, appellant pleaded guilty to an indictment charging violation of the Harrison Anti-Narcotic Act, 26 U.S.C.A. §§ 2550 et seq., 3220 et seq., in having in his possession a quantity, of codeine ad morphine without having registered and paid the tax as required by the act. The only question raised by the appeal is the sufficiency of the indictment, but the indictment was clearly sufficient to sustain the judgment and sentence. As we said quite recently, the law is that an indictment, the sufficiency of which is not questioned on the trial, will not be held insufficient on a motion to vacate the judgment entered thereon unless *441it is so obviously defective that by no reasonable construction can it be said to •charge the offense for which conviction was had. Pifer v. United States, 4 Cir., 158 F.2d 867; Lucas v. United States, 4 Cir., 158 F.2d 865.
Affirmed.